Citation Nr: 0718276	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  06-01 557	)	DATE
	)
	)


THE ISSUE

Whether a January 1996 Board of Veterans' Appeals (Board) 
decision denying service connection for limitation of motion 
of the mandible should be revised or reversed on the basis of 
clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May to July 1983 and 
from March 1985 to February 1988.

The veteran's claims folder was sent to the Board in March 
2007 from the St. Petersburg, Florida RO to have the Board 
address a motion to revise or reverse the January 1996 Board 
decision.  The veteran had raised his CUE motion in December 
2005, after there had been a November 2005 Board denial of 
his motion for reconsideration of an August 2005 Board 
decision denying an effective date earlier than April 30, 
1996 for the award of service connection for limitation of 
motion of the mandible.  The Board had advised the veteran in 
November 2005 that an earlier effective date for the award of 
service connection might be possible if there were found to 
be CUE in the January 1996 Board decision, and that he could 
move for review of it for CUE.

The Board notes that the claims folder contains a January 
2006 statement of the case and there was a VA Form 9 filed in 
March 2006, and calls the attention of the RO to this matter 
to ensure that it continues any additional action that might 
be necessary.


FINDING OF FACT

The veteran has failed to set forth clearly and specifically 
any alleged clear and unmistakable error of fact or law in 
the January 1996 Board decision, the legal or factual basis 
for such allegations, or why the result would have been 
manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2006).

The veteran has failed to set forth clearly and specifically 
any alleged clear and unmistakable error of fact or law in 
the January 1996 Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  There is an 
assertion that an error was made.  The error is not 
described clearly or with specificity.  Merely saying that 
service connection has now been granted is not being clear 
or specific about what error was previously committed.  

The veteran states that his records were not considered.  
However, he does not specifically indicate what record or 
records were not considered, or that the result would 
necessarily have been different in 1996 if the specified 
record had been considered then.  He also argues that the 
record before the Board in 1996 was inadequate, and that the 
Board should have remanded the case.  He perhaps reiterates 
this by implying that the Board did not do its job the right 
way.  These are not, however, clear or specific allegations 
of error.  CUE is to be determined based on the evidence and 
law at the time of the decision, and the veteran has made 
merely general and nonspecific allegations of error.  
Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2006), the 
motion is dismissed without prejudice.

The Veterans Claims Assistance Act, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005), does not apply to claims of clear and unmistakable 
error in prior final Board decisions.  Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc).  The veteran was 
advised of the provisions of 38 C.F.R. § 20.1404(b) in the 
Board's November 2005 letter to him.  Review of the motion 
is permitted.


	(CONTINUED ON NEXT PAGE)



ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2006) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2006).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.





